DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on May 24th, 2022 has been acknowledged.  By this amendment, claims 1, 4, 9, and 10 have been amended.  Accordingly, claims 1-13 are pending in the present application in which claims 1 and 9 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  
In claim 1, line 11, “the second packing layer” should be --the second packaging layer--.
In claim 1, line 16, “packing layer” should be --packaging layer--.
In claim 3, line 3, “the second packing layer” should be --the second packaging layer--.
In claim 3, line 4, “first packing layer” should be --first packaging layer--.
In claim 3, line 4, “the second packing layer” should be --the second packaging layer--.
In claim 4, line 3, “the second packing layer” should be --the second packaging layer--.
In claim 4, line 4, “packing layer” should be --packaging layer--.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (U.S. Pub. 2014/0015131), newly cited.
In re claim 9, Meyer discloses a wafer-level chip scale packaging structure, comprising a first packaging layer 103 (see paragraph [0025] and fig. 1A); a first chip 105-1 attached to the first packing layer 103 (see paragraphs [0024]-[0025] and fig. 1A);
a second packaging layer 109 disposed on the first chip 1051-1 and the first packing layer 103 (see paragraph [0026] and fig. 1B); a rewiring layer 111, 125, 127 formed on the second packaging layer 109 (see paragraphs [0031]-[0032] and fig. 1H), wherein a through hole 110 is disposed in the second packing layer  109 over a surface of the first chip 105-1 and wherein the through hole 110 connects the first chip 105-1 with the rewiring layer 111, 125, 127 (see paragraph [0027] and fig. 1H); and a second chip 114-1 disposed on the rewiring layer 111, 125, 127, wherein the second chip 114-1 is electrically connected to the first chip 105-1 through the rewiring layer 111, 125, 127 and the through hole 110 in the second packing layer 109 (see paragraph [0032] and figs. 1H-K).
	
    PNG
    media_image1.png
    322
    604
    media_image1.png
    Greyscale

	In re claim 10, as applied to claim 9 above, Meyer discloses wherein the through hole is formed by a laser drilling technique (see paragraph [0027] and fig. 1B).
	In re claim 11, as applied to claim 9 above, Meyer discloses wherein the rewiring layer comprises two metal wiring layers 111, 127 and a dielectric layer 119 between the metal wiring layers 111, 127 (see paragraph [0030] and fig. 1H).
	In re claim 12, as applied to claim 9 above, Meyer discloses wherein one or more solder balls 133 are formed on the rewiring layer 111, 125, 127 (see paragraph [0033] and fig. 1K).
	In re claim 13, as applied to claim 9 above, Meyer discloses wherein a filling layer 119 is formed between the rewiring layer 127 and the second chip 114-1 (note that, a portion of the filling layer 119 which is an insulating layer is located between the rewiring layer 127 and the second chip 114-1 (see paragraph [0030] and fig. 1H).
				     Allowable Subject Matter
Claims 1-8 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “placing a first chip on a first supporting substrate, forming a first packaging layer on the first chip, separating the first packaging layer and the first chip from the first supporting substrate at the first surface of the first packaging layer, and attaching the second surface of the first packaging layer to a second supporting substrate", as recited in independent 1.
Claims 2-8 also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Response to Applicant’s Amendment and Arguments
Applicant’s amendments and arguments with respect independent claim 1 is persuasive and thus that rejection has been withdrawn, see the allowable subject matter in paragraphs 5 and 6 above.
Applicant’s arguments with respect to claim(s) 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wan et al.		U.S. Patent 10,872,842		Dec. 22, 2020.
Yu et al.		U.S. Patent 10,510,735		Dec. 17, 2019.
Lyu et al.		U.S. Pub. 2019/0206843		Jul. 4, 2019.
Lin et al. 		U.S. Patent 9,768,155		Sep. 19, 2017.
Chua et al.		U.S. Pub. 2017/0062390		Mar. 2, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892